Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2016

                                      No. 04-16-00319-CV

                                     Joseph Aaron HENRY,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 15802A
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        Pro se Appellant’s brief was due to be filed in this appeal on or before August 5, 2016.
Neither the brief nor a motion for extension of time was filed. Appellant filed a letter requesting
judicial notice; however, this letter did not constitute an appellate brief. Therefore, this Court
ordered appellant to file his brief on or before August 22, 2016. Appellant has not filed a
response.

       Because no brief has been filed, it is ORDERED appellant show cause in writing within
ten days from the date of this order why this appeal should not be dismissed for want of
prosecution. TEX. R. APP. P. 38.8(a).

       Response should include a reasonable explanation for failure to timely file the brief and
should demonstrate affirmative steps taken to remedy the deficiency. If appellant intends for the
response to act as a motion for extension of time, it must comply with Rule 10.5 of the Texas
Rules of Appellate Procedure and the Fourth Court of Appeals’ local rules. If appellant no
longer wishes to pursue this appeal, the response should include a motion to dismiss.

       If this Court does not receive an adequate response within ten days, the appeal will be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).

                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court